Case 2:20-cv-00557-SPC-MRM Document 1 Filed 07/31/20 Page 1 of 5 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

  SHANNON JONES,

         Plaintiff,

  vs.                                               Case No.:
  SCOTTY’S AUTOMOTIVES, INC.
  A Florida Profit Corporation, and SCOTT
  P. JANSON, Individually.

         Defendants.



                       COMPLAINT FOR VIOLATION OF THE
                         FAIR LABOR STANDARDS ACT

        Plaintiff SHANNON JONES sues Defendants SCOTTY’S AUTOMOTIVE, INC.

 and SCOTT P. JANSON, individually, and states:
                                 NATURE OF ACTION

                This is an action for unpaid overtime under the Fair Labor Standards Act,

 as amended, 29 U.S.C. § 201 et. seq. (“FLSA”).
                                     THE PARTIES

                The Plaintiff is SHANNON JONES. At all times material, the Plaintiff

 resided in Lee County Florida, at 8311 Wooley Drive, North Fort Myers Florida, 33917.

                The corporate Defendant is SCOTTY’S AUTOMOTIVE, INC., a Florida.

 Corporation. Defendant Scotty’s is an automotive repair shop with its principal place of

 business located at 15610 McGregor Boulevard, Fort Myers, FL 33908.

                Individual Defendant SCOTT P. JANSON was, at all times material, the

 Managing Member, President, and owner of the corporate Defendant. On information and



                                           [1]
Case 2:20-cv-00557-SPC-MRM Document 1 Filed 07/31/20 Page 2 of 5 PageID 2




 belief, individual Defendant JANSON is a resident of Lee County, Florida.
                               JURISDICTION & VENUE

                  This Court has subject matter jurisdiction under 29 U.S.C. § 216(b) and 28

 U.S.C. § 1331.

                  This Court has personal jurisdiction over the Defendants because:

                  (a) Defendants engage in substantial and not isolated activity within the

                     Middle District of Florida; and

                  (b) Defendants operate, conduct, engage in, and/or carry on business in the

                     Middle District of Florida.

                  Venue is proper because:

                  (a) The unlawful employment practices alleged in the Middle District of

                     Florida; and

                  (b) Defendants operated a business within the judicial district and reside in

                     the judicial district.
                                      FLSA COVERAGE

                  At all times material to this action, Defendant Scottys was, and continues
 to be, an “enterprise engaged in commerce” and an enterprise engaged in the “production

 of goods for commerce” as defined by the FLSA, 29 U.S.C. § 203(r) and 203(s).

                  At all times material, Defendants employed at least two or more employees

 who handled, sold, or otherwise worked with goods or materials that had once moved

 through interstate commerce, including vehicles, tools and equipment, and vehicle repair

 supplies, which were used directly in furtherance of Defendants’ commercial activities.

                  At all times material, Defendants had gross sales volume of at least

 $500,000 annually.



                                              [2]
Case 2:20-cv-00557-SPC-MRM Document 1 Filed 07/31/20 Page 3 of 5 PageID 3




                Plaintiff is individually covered by the FLSA because he was “engaged in

 commerce.” Specifically, Plaintiff regularly used the instrumentalities of insterstate

 commerce in the performance of his duties. Plaintiff regularly received and used

 components and parts from out-of-state suppliers, and used those components and parts

 in installations for the customers’ vehicles.

                At all times material hereto, the work performed by the Plaintiff was

 essential to the business conducted by Defendants.

                At all times material, Defendant Janson was the Managing Member,

 President, and owner of Defendant Scotty’s.

                At all times material, Defendant Janson regularly held and/or exercised the

 authority to hire and fire employees of Defendant Scotty’s and to determine the work

 schedules for the employees of the company. Defendant Janson also held and exercised the

 authority to control the finances and operations of Defendant Scotty’s.

                By virtue of having held and/or exercised the authority to: (a) hire and fire

 employees of Scotty’s; (b) determine the work schedules for the employees of Scotty’s;

 and (c) control the finances and operations of Scotty’s, Defendant JANSON, is an employer

 as defined by 29 U.S.C. §201 et. seq.
                           STATEMENT OF CLAIM
                VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

                Plaintiff realleges Paragraphs 1 through 15.

                Defendant Scotty’s is an automotive repair shop with two locations in Lee

 County, Florida. Scotty’s services and repairs automobiles for its customers.

                Plaintiff was employed by Defendant Scotty’s from approximately January

 22, 2018 through January 24, 2019.

                Plaintiff was an automotive technician. His primary duties were to service


                                                 [3]
Case 2:20-cv-00557-SPC-MRM Document 1 Filed 07/31/20 Page 4 of 5 PageID 4




 and repair customer vehicles. Plaintiff mainly worked at Defendant’s McGregor Boulevard

 location.

                Plaintiff was paid a weekly salary of $900. However, Defendant made

 improper deductions to Plaintiff’s salary. As a result, Plaintiff did not receive the salary

 during all workweeks.

                Defendants regular work week for payroll was Friday through Thursday.

 Plaintiff was paid weekly on Friday.

                Defendant did not ask or require Plaintiff to track his time.

                Plaintiff’s regularly scheduled hours were 8:00 AM to 6:00 PM Monday

 through Friday. Additionally, Plaintiff worked every other Saturday from 8:00 AM to 1:00

 PM. Plaintiff routinely took a half-hour lunch break during the week; he did not typically

 take a half-hour break when he worked Saturdays.

                29 U.S.C. § 207 of the FLSA provides:
                [N]o employer shall employ any of his employees who in any
                workweek is engaged in commerce or in the production
                of goods for commerce, or is employed in an enterprise engaged in
                commerce or in the production of goods for commerce, for a
                workweek longer than forty hours unless such employee receives
                compensation for his employment in excess of the hours above
                specified at a rate not less than one and one-half times the regular
                rate at which he is employed

                Although Plaintiff worked one or more workweeks in excess of forty hours,

 Defendants failed to pay Plaintiff time and one half his regular rate.

                Defendants knew of and/or showed a willful disregard for the provisions of

 the FLSA as evidenced by Defendants’ failure to compensate Plaintiff at the statutory rate

 of time and one-half for the hours worked in excess of forty (40) hours per week when

 Defendants knew or should have known such was due.




                                             [4]
Case 2:20-cv-00557-SPC-MRM Document 1 Filed 07/31/20 Page 5 of 5 PageID 5




               As a result of Defendants’ violations under the FLSA, Plaintiff brings this

 action to recover damages under 29 U.S.C. 216(b) including: unpaid overtime

 compensation and an additional amount as liquidated damages.

        WHEREFORE, judgment for Plaintiff and against Defendants as follows:

               a. Unpaid overtime compensation in amounts according to proof;

               b. Liquidated damages in an equal amount to unpaid overtime;

               c. Reasonable attorney’s fees and costs; and

               d. Other and further relief this Court deems to be just and proper.
                                     JURY DEMAND
        Plaintiff demands a jury trial.



 Dated: July 31, 2020
                                  Respectfully submitted,
                                          By:    /s/ Jason L. Gunter
                                                 Jason L. Gunter
                                                 Fla. Bar No. 0134694
                                                 Conor P. Foley
                                                 Fla. Bar No. 111977
                                                 GUNTERFIRM
                                                 1514 Broadway, Suite 101
                                                 Fort Myers, FL 33901
                                                 Phone: (239) 334–7017
                                                 Fax: (239) 236–8008
                                                 Email: Jason@Gunterfirm.com
                                                 Email: Conor@Gunterfirm.com




                                           [5]
